EXHIBIT 11
 201908140330                    08/14/2019 08:02:54 AM                                           CIVIL
                                                                                                    201908140330
                                                                                                    INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                             RECEIVED NYSCEF: 08/14/2019




           NEW YORK STATE SUPREME COURT
           MONROE COUNTY
           --------------------------------------------------------------------X    Index No.: _______________

                                                                                    Date Filed: _______________


                                                                                    SUMMONS


                                                       Plaintiffs,                  Plaintiffs designate Monroe
                                                                                    County as the place of trial.
           -against-

           DIOCESE OF ROCHESTER; ST. CHRISTOPHER’S                                  The basis of venue is one
           CHURCH; ST. BRIDGET’S CHURCH; ST. LEO THE                                defendant’s residence.
           GREAT CATHOLIC CHURCH; ST. FRANCIS XAVIER
           CHURCH; ST. BRIDGET’S CHURCH AND SCHOOL;                                 Child Victims Act Proceeding
           GOOD SHEPHERD PARISH AND SCHOOL; HOLY                                    22 NYCRR 202.72
           ROSARY CHURCH AND SCHOOL; ST. BONIFACE
           CHURCH AND SCHOOL; CARDINAL MOONEY
           HIGH SCHOOL; MCQUAID JESUIT HIGH SCHOOL;
           ST. MARY OF THE ASSUMPTION; and, CHURCH OF
           THE ANNUNCIATION,

                                                        Defendants.
           ---------------------------------------------------------------------X

          TO THE ABOVE NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
          copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance, on the plaintiffs' attorneys within 20 days after the service of this summons, exclusive
          of the day of service (or within 30 days after the service is complete if this summons is not
          personally delivered to you within the State of New York); and in case of your failure to appear or
          answer, judgment will be taken against you by default for the relief demanded in the complaint.

          Dated: August 14, 2019




                                                             2 of 150
FILED:
  201908140330MONROE COUNTY CLERK 08/14/2019 12:26      AM
                                                08/14/2019                       08:02:54    AM
                                                                                             INDEX NO. E2019007694
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/14/2019




                                                   Respectfully                    Yours,



                                                   MARSH                   LAW           FIRM           PLLC




                                                   By                                         .

                                                   James                   Marsh

                                                   151        Ea          Post         Road,         Suite     102

                                                   White            Plains,          NY           10601-5210

                                                   Phone:               929-232-3235

                                                   iamesmarshemanh.law



                                                   Jennifer              Freeman

                                                   151        East        Post         Road,         Suite     102

                                                   White            Plains,          NY           10601-5210

                                                   Phone:               929-232-3128

                                                   jenniferfreeman@marsh.law




                                                   PFAU              COCHRAN                       VERTETIS          AMALA




                                                   By
                                                   Michael                    . Pfau

                                                   403        Columbia                  St.

                                                   Suite        500

                                                   Seattle,             WA        98104

                                                   Phone:                206-462-4335

                                                   michael@oovâlâw.com

                                                   Pro        hac        vice     forthcoming



                                                   Jason           P.    Amala

                                                   403        Columbia                  St.

                                                   Suite        500

                                                   Seattle,             WA        98104
                                        3 of 150
                                                   Phone:                206-462-4339
 201908140330                    08/14/2019 08:02:54 AM           CIVIL
                                                                    201908140330
                                                                    INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                             RECEIVED NYSCEF: 08/14/2019




                                   Anelga Doumanian
                                   403 Columbia St.
                                   Suite 500
                                   Seattle, WA 98104
                                   Phone: 206-451-8260
                                   adoumanian@pcvalaw.com

                                   Attorneys for Plaintiffs




                                                 3

                                         4 of 150
 201908140330                    08/14/2019 08:02:54 AM                                          CIVIL
                                                                                                   201908140330
                                                                                                   INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 08/14/2019




           NEW YORK STATE SUPREME COURT
           MONROE COUNTY
           --------------------------------------------------------------------X   Index No.: _____________/__

                                                                                   COMPLAINT


                                                        Plaintiffs,
                                                                                   Child Victims Act Proceeding
           -against-                                                               22 NYCRR 202.72

           DIOCESE OF ROCHESTER; ST. CHRISTOPHER’S
           CHURCH; ST. BRIDGET’S CHURCH; ST. LEO THE
           GREAT CATHOLIC CHURCH; ST. FRANCIS XAVIER
           CHURCH; ST. BRIDGET’S CHURCH AND SCHOOL;
           GOOD SHEPHERD PARISH AND SCHOOL; HOLY
           ROSARY CHURCH AND SCHOOL; ST. BONIFACE
           CHURCH AND SCHOOL; CARDINAL MOONEY
           HIGH SCHOOL; MCQUAID JESUIT HIGH SCHOOL;
           ST. MARY OF THE ASSUMPTION; and, CHURCH OF
           THE ANNUNCIATION,

                                                        Defendants.
           ---------------------------------------------------------------------

                  Plaintiffs, by and through their attorneys, the Marsh Law Firm PLLC and Pfau Cochran

          Vertetis Amala PLLC, respectfully allege for their complaint the following:

                                                   I.       INTRODUCTION
                  1.       The Diocese of Rochester (the “Diocese”) knew for decades that its priests, clergy,

          religious brother, school administrator, or teachers, religious sisters, school administrators,

          teachers, employees, and volunteers were using their positions within the Diocese to groom and to

          sexually abuse children. Despite that knowledge, the Diocese failed to take reasonable steps to

          protect children from being sexually abused and actively concealed the abuse.

                  2.       In July 2019, following decades of denial and cover-up, the Diocese released a list

          of 26 priests that it determined had been credibly accused of sexual abusing children. Based on the

          Diocese’s years of wrongful conduct, a reasonable person could and would conclude that it




                                                              5 of 150
 201908140330                    08/14/2019 08:02:54 AM                                      CIVIL
                                                                                               201908140330
                                                                                               INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 08/14/2019




          knowingly and recklessly disregarded the abuse of children and chose to protect its reputation and

          wealth over those who deserved protection. The result is not surprising: hundreds, if not thousands,

          of children were sexually abused by Catholic clergy and others who served the Diocese. The

          plaintiffs in this lawsuit are some of those children who were sexually abused because of the

          Diocese’s wrongful conduct.

           II.      PROCEEDING IN ACCORDANCE WITH CPLR 214-G AND 22 NYCRR 202.72
                 3.      This complaint is filed pursuant to the Child Victims Act (CVA) 2019 Sess. Law

          News of N.Y. Ch. 11 (S. 2440), CPLR 214-G, and 22 NVCRR 202.72. The CVA opened a historic

          one-year one-time window for victims and survivors of childhood sexual abuse in the State of New

          York to pursue lapsed claims. Prior to the passage of the CVA, each plaintiff’s claims were time-

          barred the day they turned 22 years old. The enactment of the CVA allows plaintiffs, for the first

          time in their lives, to pursue restorative justice in New York State.

                                                   III.     PARTIES




                                                                2

                                                          6 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             3

                                       7 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             4

                                       8 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             5

                                       9 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                              6

                                       10 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                              7

                                       11 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                              8

                                       12 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                              9

                                       13 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             10

                                       14 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             11

                                       15 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             12

                                       16 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             13

                                       17 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             14

                                       18 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             15

                                       19 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             16

                                       20 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             17

                                       21 of 150
 201908140330                    08/14/2019 08:02:54 AM                                        CIVIL
                                                                                                 201908140330
                                                                                                 INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/14/2019




                 128.    Plaintiff      is an adult male who currently resides in

                 129.    While he was a minor, plaintiff        was a victim of one or more criminal sex acts

          in the State of New York. Since such criminal violation is the basis for this action, plaintiff   is

          entitled to the protection of Civil Rights Law 50-b and will file a motion asking this Court for

          permission to proceed using a pseudonym.




                                                               18

                                                       22 of 150
 201908140330                    08/14/2019 08:02:54 AM                                         CIVIL
                                                                                                  201908140330
                                                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 08/14/2019




                    130.   In the alternative, plaintiff     will seek a stipulation from the defendants agreeing

          to enter into a protective order which will ensure that his identity is protected from the public while

          allowing the defendants full access to information necessary for their defense.

                    131.   Upon information and belief, at all relevant times the Diocese employed priests and

          others who served various Catholic institutions and families, including plaintiff              and his

          family.

                    132.   Upon information and belief, Brother John Walsh (“Brother Walsh”) was a

          religious brother, school administrator, or teacher employed by the Diocese to serve Catholic

          families, including plaintiff       and his family. During the time Brother Walsh was employed by

          the Diocese, he used his position as a religious brother, school administrator, or teacher to groom

          and to sexually abuse plaintiff

                    133.   To the extent that the Diocese was a different entity, corporation, or organization

          during the period of time during which Brother Walsh used his position as a religious brother,

          school administrator, or teacher to sexually abuse plaintiff             such entity, corporation, or

          organization is hereby on notice that it is intended to be a defendant in this lawsuit.

                    134.   To the extent the Diocese is a successor to a different entity, corporation, or

          organization which existed during the period of time during which Brother Walsh used his position

          as a religious brother, school administrator, or teacher to sexually abuse plaintiff            , such

          predecessor entity, corporation, or organization is hereby on notice that it is intended to be a

          defendant in this lawsuit.

                    135.   All such Diocese-related entities, corporations, or organizations are collectively

          referred to herein as the “Diocese.”




                                                                 19

                                                           23 of 150
 201908140330                    08/14/2019 08:02:54 AM                                        CIVIL
                                                                                                 201908140330
                                                                                                 INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/14/2019




                  136.   Upon information and belief, at all relevant times defendant Cardinal Mooney High

          School (“Cardinal Mooney”) was a not-for-profit religious corporation organized under New York

          law and wholly owned, operated, and controlled by the Diocese.

                  137.   Upon information and belief, Cardinal Mooney is currently a not-for-profit

          religious corporation organized under New York law with its principal office in Rochester, New

          York.

                  138.   Upon information and belief, at all relevant times Cardinal Mooney conducted

          business as “Cardinal Mooney High School” or “Cardinal Mooney.”

                  139.   Cardinal Mooney is a Catholic school located in Rochester, New York.

                  140.   Upon information and belief, Brother John Walsh was a religious brother, school

          administrator, or teacher employed by Cardinal Mooney to serve Catholic families in its

          geographic jurisdiction, including plaintiff        and his family. During the time Brother John

          Walsh was employed by Cardinal Mooney, he used his position as a religious brother, school

          administrator, or teacher to groom and to sexually abuse plaintiff

                  141.   To the extent that Cardinal Mooney was a different entity, corporation, or

          organization during the period of time during which Brother Walsh used his position as a religious

          brother, school administrator, or teacher to sexually abuse           , such entity, corporation, or

          organization is hereby on notice that it is intended to be a defendant in this lawsuit.

                  142.   To the extent Cardinal Mooney is a successor to a different entity, corporation, or

          organization which existed during the period of time during which Brother Walsh used his position

          as a religious brother, school administrator, or teacher to sexually abuse          such predecessor

          entity, corporation, or organization is hereby on notice that it is intended to be a defendant in this

          lawsuit.




                                                               20

                                                       24 of 150
 201908140330                    08/14/2019 08:02:54 AM                              CIVIL
                                                                                       201908140330
                                                                                       INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 08/14/2019




                 143.   All such Cardinal Mooney-related entities, corporations, or organizations are

          collectively referred to herein as “Cardinal Mooney.”




                                                            21

                                                    25 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             22

                                       26 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             23

                                       27 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             24

                                       28 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             25

                                       29 of 150
 201908140330                    08/14/2019 08:02:54 AM                                   CIVIL
                                                                                            201908140330
                                                                                            INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 08/14/2019




                                                  IV.    VENUE
                 188.   Venue is proper because the Diocese is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.

                 189.   Venue is proper because St. Christopher's is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.


                                                            26

                                                    30 of 150
 201908140330                    08/14/2019 08:02:54 AM                                    CIVIL
                                                                                             201908140330
                                                                                             INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 08/14/2019




                 190.   Venue is proper because St. Bridget's is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.

                 191.   Venue is proper because St. Leo's is a domestic corporation authorized to transact

          business in New York with its principal office located in Monroe County.

                 192.   Venue is proper because plaintiff

                 193.   Venue is proper because St. Francis is a domestic corporation authorized to transact

          business in New York with its principal office located in Monroe County.

                 194.   Venue is proper because plaintiff

                 195.   Venue is proper because St. Bridget's is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.

                 196.   Venue is proper because plaintiff

                 197.   Venue is proper because Good Shepherd is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.

                 198.   Venue is proper because plaintiff

                 199.   Venue is proper because Holy Rosary is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.

                 200.   Venue is proper because St. Boniface is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.

                 201.   Venue is proper because

                 202.   Venue is proper because Cardinal Mooney is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.

                 203.   Venue is proper because plaintiff




                                                            27

                                                    31 of 150
 201908140330                    08/14/2019 08:02:54 AM                                    CIVIL
                                                                                             201908140330
                                                                                             INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 08/14/2019




                 204.    Venue is proper because McQuaid is a domestic corporation authorized to transact

          business in New York with its principal office located in Monroe County.

                 205.    Venue is proper because St. Mary's is a domestic corporation authorized to transact

          business in New York with its principal office located in Monroe County.

                 206.    Venue is proper because Annunciation is a domestic corporation authorized to

          transact business in New York with its principal office located in Monroe County.

                 207.    Venue is proper because plaintiff



                 208.    Venue is proper because Monroe is the county in which a substantial part of the

          events or omissions giving rise to each plaintiff’s claim occurred.




                                                              28

                                                      32 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             29

                                       33 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             30

                                       34 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             31

                                       35 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             32

                                       36 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             33

                                       37 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             34

                                       38 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             35

                                       39 of 150
 201908140330                    08/14/2019 08:02:54 AM            CIVIL
                                                                     201908140330
                                                                     INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                              RECEIVED NYSCEF: 08/14/2019




                    VI.   STATEMENT OF FACTS AS TO PLAINTIFF




                                                36

                                          40 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             37

                                       41 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             38

                                       42 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             39

                                       43 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             40

                                       44 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             41

                                       45 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             42

                                       46 of 150
 201908140330                    08/14/2019 08:02:54 AM             CIVIL
                                                                      201908140330
                                                                      INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                               RECEIVED NYSCEF: 08/14/2019




                    VII.   STATEMENT OF FACTS AS TO PLAINTIFF




                                             43

                                       47 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             44

                                       48 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             45

                                       49 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             46

                                       50 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             47

                                       51 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             48

                                       52 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             49

                                       53 of 150
 201908140330                    08/14/2019 08:02:54 AM             CIVIL
                                                                      201908140330
                                                                      INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                               RECEIVED NYSCEF: 08/14/2019




                     VIII. STATEMENT OF FACTS AS TO PLAINTIFF




                                             50

                                       54 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             51

                                       55 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             52

                                       56 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             53

                                       57 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             54

                                       58 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             55

                                       59 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             56

                                       60 of 150
 201908140330                    08/14/2019 08:02:54 AM            CIVIL
                                                                     201908140330
                                                                     INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                              RECEIVED NYSCEF: 08/14/2019




                    IX.   STATEMENT OF FACTS AS TO PLAINTIFF




                                               57

                                         61 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             58

                                       62 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             59

                                       63 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             60

                                       64 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             61

                                       65 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             62

                                       66 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             63

                                       67 of 150
 201908140330                    08/14/2019 08:02:54 AM            CIVIL
                                                                     201908140330
                                                                     INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                              RECEIVED NYSCEF: 08/14/2019




                    X.    STATEMENT OF FACTS AS TO PLAINTIFF




                                             64

                                       68 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             65

                                       69 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             66

                                       70 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             67

                                       71 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             68

                                       72 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             69

                                       73 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             70

                                       74 of 150
 201908140330                    08/14/2019 08:02:54 AM            CIVIL
                                                                     201908140330
                                                                     INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                              RECEIVED NYSCEF: 08/14/2019




                    XI.   STATEMENT OF FACTS AS TO PLAINTIFF




                                             71

                                       75 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             72

                                       76 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             73

                                       77 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             74

                                       78 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             75

                                       79 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             76

                                       80 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             77

                                       81 of 150
 201908140330                    08/14/2019 08:02:54 AM                                  CIVIL
                                                                                           201908140330
                                                                                           INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 08/14/2019




                          XII.    STATEMENT OF FACTS AS TO PLAINTIFF
                 577.   Upon information and belief, at all relevant times the Diocese was the owner of

          Cardinal Mooney and held itself out to the public as the owner of Cardinal Mooney.




                                                           78

                                                    82 of 150
 201908140330                    08/14/2019 08:02:54 AM                                       CIVIL
                                                                                                201908140330
                                                                                                INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/14/2019




                 578.    Upon information and belief, at all relevant times the Diocese, its agents, servants,

          and employees managed, maintained, operated, and controlled Cardinal Mooney.

                 579.    Upon information and belief, at all relevant times the Diocese employed priests,

          religious brother, school administrator, or teachers, and others who served Catholic families at

          Cardinal Mooney, including plaintiff       and his family.

                 580.    Upon information and belief, at all relevant times the Diocese, its agents, servants,

          and employees managed, maintained, operated, and controlled Cardinal Mooney, and held out to

          the public its agents, servants, and employees as those who managed, maintained, operated, and

          controlled Cardinal Mooney.

                 581.    Upon information and belief, at all relevant times the Diocese was responsible for

          the hiring and staffing, and did the hiring and staffing, at Cardinal Mooney.

                 582.    Upon information and belief, at all relevant times the Diocese was responsible for

          and did the recruitment and staffing of volunteers at Cardinal Mooney.

                 583.    Upon information and belief, at all relevant times the Diocese materially benefited

          from the operation of Cardinal Mooney, including the services of Brother Walsh and the services

          of those who managed and supervised Brother Walsh.

                 584.    Upon information and belief, at all relevant times Cardinal Mooney owned a

          Catholic high school.

                 585.    Upon information and belief, at all relevant times Cardinal Mooney held itself out

          to the public as the owner of Cardinal Mooney.

                 586.    Upon information and belief, at all relevant times Cardinal Mooney employed

          priests, religious brother, school administrator, or teachers, and others who served Catholic

          families, including plaintiff    and his family.




                                                              79

                                                     83 of 150
 201908140330                    08/14/2019 08:02:54 AM                                    CIVIL
                                                                                             201908140330
                                                                                             INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/14/2019




                 587.    Upon information and belief, at all relevant times Cardinal Mooney, its agents,

          servants, and employees managed, maintained, operated, and controlled Cardinal Mooney, and

          held out to the public its agents, servants and employees as those who managed, maintained,

          operated, and controlled Cardinal Mooney.

                 588.    Upon information and belief, at all relevant times Cardinal Mooney was responsible

          for and did the staffing and hiring at Cardinal Mooney.

                 589.    Upon information and belief, at all relevant times Cardinal Mooney was responsible

          for and did the recruitment and staffing of volunteers at Cardinal Mooney.

                 590.    Upon information and belief, at all relevant times Cardinal Mooney materially

          benefitted from the operation of Cardinal Mooney, including the services of Brother Walsh and

          the services of those who managed and supervised Brother Walsh.

                 591.    Upon information and belief, at all relevant times Brother Walsh was a religious

          brother, school administrator, or teacher of the Diocese.

                 592.    Upon information and belief, at all relevant times Brother Walsh was on the staff

          of, acted as an agent of, and served as an employee of the Diocese.

                 593.    Upon information and belief, at all relevant times Brother Walsh was acting in the

          course and scope of his employment with the Diocese.

                 594.    Upon information and belief, at all relevant times Brother Walsh was employed by

          the Diocese and assigned to Cardinal Mooney.

                 595.    Upon information and belief, at all relevant times Brother Walsh was a religious

          brother, school administrator, or teacher of Cardinal Mooney.

                 596.    Upon information and belief, at all relevant times Brother Walsh was on the staff

          of, was an agent of, and served as an employee of Cardinal Mooney.




                                                              80

                                                      84 of 150
 201908140330                    08/14/2019 08:02:54 AM                                        CIVIL
                                                                                                 201908140330
                                                                                                 INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/14/2019




                 597.    Upon information and belief, at all relevant times Brother Walsh was acting in the

          course and scope of his employment with Cardinal Mooney.

                 598.    Upon information and belief, at all relevant times Brother Walsh had an office on

          the premises of Cardinal Mooney.

                 599.    When plaintiff       was a minor, he and his parents were members of the Diocese

          and       was a student at Cardinal Mooney.

                 600.    At all relevant times, the Diocese and Cardinal Mooney, their agents, servants, and

          employees, held Brother Walsh out to the public, to            and to his parents, as their agent and

          employee.

                 601.    At all relevant times, the Diocese and Cardinal Mooney, their agents, servants, and

          employees, held Brother Walsh out to the public, to        , and to his parents, as having been vetted,

          screened, and approved by those defendants.

                 602.    At all relevant times,       and his parents reasonably relied upon the acts and

          representations of the Diocese and Cardinal Mooney, their agents, servants, and employees, and

          reasonably believed that Brother Walsh was an agent or employee of those defendants who was

          vetted, screened, and approved by those defendants.

                 603.    At all relevant times,         and his parents trusted Brother Walsh because the

          Diocese and Cardinal Mooney held him out as someone who was safe and could be trusted with

          the supervision, care, custody, and control of

                 604.    At all relevant times,      and his parents believed that the Diocese and Cardinal

          Mooney would exercise such care as would a parent of ordinary prudence in comparable

          circumstances when those defendants assumed supervision, care, custody, and control of

                 605.    When        was a minor, Brother Walsh sexually abused him.




                                                                81

                                                      85 of 150
 201908140330                    08/14/2019 08:02:54 AM                                       CIVIL
                                                                                                201908140330
                                                                                                INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/14/2019




                 606.         was sexually abused by Brother Walsh when he was approximately 14 to 16

          years old.

                 607.    Based on the representations of the Diocese and Cardinal Mooney that Brother

          Walsh was safe and trustworthy,      . and his parents allowed       to be under the supervision of,

          and in the care, custody, and control of, the Diocese and Cardinal Mooney, including during the

          times when       was sexually abused by Brother Walsh.

                 608.    Based on the representations of the Diocese and Cardinal Mooney that Brother

          Walsh was safe and trustworthy,        and his parents allowed       to be under the supervision of,

          and in the care, custody, and control of, Brother Walsh, including during the times when         was

          sexually abused by Brother Walsh.

                 609.    Neither       nor his parents would have allowed him to be under the supervision

          of, or in the care, custody, or control of, the Diocese, Cardinal Mooney, or Brother Walsh if the

          Diocese or Cardinal Mooney had disclosed to         or his parents that Brother Walsh was not safe

          and was not trustworthy, and that he in fact posed a danger to      n that Brother Walsh was likely

          to sexually abuse

                 610.    No parent of ordinary prudence in comparable circumstances would have allowed

               to be under the supervision of, or in the care, custody, or control of, the Diocese, Cardinal

          Mooney, or Brother Walsh if the Diocese or Cardinal Mooney had disclosed to            or his parents

          that Brother Walsh was not safe and was not trustworthy, and that he in fact posed a danger to

          in that Brother Walsh was likely to sexually abuse him.

                 611.    From approximately 1983 through 1985, Brother Walsh exploited the trust and

          authority vested in him by defendants by grooming         to gain his trust and to obtain control over

          him as part of Brother Walsh’s plan to sexually molest and abuse         and other children.




                                                              82

                                                      86 of 150
 201908140330                    08/14/2019 08:02:54 AM                                      CIVIL
                                                                                               201908140330
                                                                                               INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 08/14/2019




                 612.    Brother Walsh used his position of trust and authority as a religious brother, school

          administrator, or teacher of the Diocese and of Cardinal Mooney to groom            and to sexually

          abuse him multiple times, including when          was under the supervision of, and in the care,

          custody, or control of, the Diocese, Cardinal Mooney, and Brother Walsh.

                 613.    At certain times, the sexual abuse of       by Brother Walsh occurred at Cardinal

          Mooney, including in Brother Walsh's office at Cardinal Mooney.

                 614.    At certain times, Brother Walsh’s sexual abuse of         occurred during activities

          that were sponsored by, or were a direct result of activities sponsored by, the Diocese and Cardinal

          Mooney, including during school hours and school activities.

                 615.    Upon information and belief, prior to the times mentioned herein, Brother Walsh

          was a known sexual abuser of children.

                 616.    Upon information and belief, at all relevant times, defendants, their agents,

          servants, and employees, knew or should have known that Brother Walsh was a known sexual

          abuser of children.

                 617.    Upon information and belief, at all relevant times it was reasonably foreseeable to

          defendants, their agents, servants, and employees that Brother Walsh’s sexual abuse of children

          would likely result in injury to others, including the sexual abuse of       and other children by

          Brother Walsh.

                 618.    Upon information and belief, at certain times between 1983 and 1985, defendants,

          their agents, servants, and employees knew or should have known that Brother Walsh was sexually

          abusing       and other children at Cardinal Mooney and elsewhere.

                 619.    Upon information and belief, defendants, their agents, servants, and employees

          knew or should have known that the sexual abuse by Brother Walsh of           was ongoing.




                                                              83

                                                      87 of 150
 201908140330                    08/14/2019 08:02:54 AM                                      CIVIL
                                                                                               201908140330
                                                                                               INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 08/14/2019




                 620.    Upon information and belief, the Diocese and Cardinal Mooney, their agents,

          servants, and employees, knew or should have known before and during Brother Walsh’s sexual

          abuse of      that priests and other persons serving the Diocese and Cardinal Mooney had used

          their positions with those defendants to groom and to sexually abuse children.

                 621.    Upon information and belief, the Diocese and Cardinal Mooney, their agents,

          servants, and employees, knew or should have known before and during Brother Walsh’s sexual

          abuse of       that such priests and other persons could not be “cured” through treatment or

          counseling.

                 622.    Upon information and belief, the Diocese and Cardinal Mooney, their agents,

          servants, and employees, concealed the sexual abuse of children by Brother Walsh in order to

          conceal their own bad acts in failing to protect children from him, to protect their reputation, and

          to prevent victims of such sexual abuse by him from coming forward during the extremely limited

          statute of limitations prior to the enactment of the CVA, despite knowing that Brother Walsh would

          continue to molest children.

                 623.    Upon information and belief, the Diocese and Cardinal Mooney, their agents,

          servants, and employees, consciously and recklessly disregarded their knowledge that Brother

          Walsh would use his position with the defendants to sexually abuse children, including

                 624.    Upon information and belief, the Diocese and Cardinal Mooney, their agents,

          servants, and employees, disregarded their knowledge that Brother Walsh would use his position

          with them to sexually abuse children, including

                 625.    Upon information and belief, the Diocese and Cardinal Mooney, their agents,

          servants, and employees, acted in concert with each other or with Brother Walsh to conceal the




                                                              84

                                                      88 of 150
 201908140330                    08/14/2019 08:02:54 AM                                       CIVIL
                                                                                                201908140330
                                                                                                INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/14/2019




          danger that Brother Walsh posed to children, including         so that Brother Walsh could continue

          serving them despite their knowledge of that danger.

                    626.    Upon information and belief, the Diocese and Cardinal Mooney, their agents,

          servants, and employees, knew that their negligent, reckless, and outrageous conduct would inflict

          severe emotional and psychological distress, as well as personal physical injury, on others,

          including          and he did in fact suffer severe emotional and psychological distress and personal

          physical injury as a result of their wrongful conduct.

                    627.    Upon information and belief, the Diocese and Cardinal Mooney, their agents,

          servants, and employees, concealed the sexual abuse of children by priests and others in order to

          conceal their own bad acts in failing to protect children from being abused, to protect their

          reputation, and to prevent victims of such sexual abuse from coming forward during the extremely

          limited statute of limitations prior to the enactment of the CVA, despite knowing that those priests

          and other persons would continue to molest children.

                    628.    By reason of the wrongful acts of the Diocese and Cardinal Mooney as detailed

          herein,          sustained physical and psychological injuries, including but not limited to, severe

          emotional and psychological distress, humiliation, fright, dissociation, anger, depression, anxiety,

          family turmoil and loss of faith, a severe shock to his nervous system, physical pain and mental

          anguish, and emotional and psychological damage, and, upon information and belief, some or all

          of these injuries are of a permanent and lasting nature, and       has and/or will become obligated

          to expend sums of money for treatment.

                              XIII. STATEMENT OF FACTS AS TO PLAINTIFF




                                                                85

                                                        89 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             86

                                       90 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             87

                                       91 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             88

                                       92 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             89

                                       93 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             90

                                       94 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             91

                                       95 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             92

                                       96 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             93

                                       97 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             94

                                       98 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             95

                                       99 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             96

                                      100 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             97

                                      101 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                             98

                                      102 of 150
 201908140330                    08/14/2019 08:02:54 AM            CIVIL
                                                                     201908140330
                                                                     INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                              RECEIVED NYSCEF: 08/14/2019




                    XV.   STATEMENT OF FACTS AS TO PLAINTIFF




                                                  99

                                           103 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            100

                                      104 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            101

                                      105 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            102

                                      106 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            103

                                      107 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            104

                                      108 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            105

                                      109 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            106

                                      110 of 150
 201908140330                    08/14/2019 08:02:54 AM           CIVIL
                                                                    201908140330
                                                                    INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                             RECEIVED NYSCEF: 08/14/2019




                    XVI. STATEMENT OF FACTS AS TO PLAINTIFF




                                               107

                                         111 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            108

                                      112 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            109

                                      113 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            110

                                      114 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            111

                                      115 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            112

                                      116 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            113

                                      117 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            114

                                      118 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            115

                                      119 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            116

                                      120 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            117

                                      121 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            118

                                      122 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            119

                                      123 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            120

                                      124 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            121

                                      125 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            122

                                      126 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            123

                                      127 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            124

                                      128 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            125

                                      129 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            126

                                      130 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            127

                                      131 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            128

                                      132 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            129

                                      133 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            130

                                      134 of 150
 201908140330                    08/14/2019 08:02:54 AM                                       CIVIL
                                                                                                201908140330
                                                                                                INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/14/2019




                             XXIV. CAUSES OF ACTION AS TO PLAINTIFF
                              A.        FIRST CAUSE OF ACTION – NEGLIGENCE

                  937.   Plaintiff       repeats and re-alleges all of his allegations above and below.

                  938.   The Diocese and Cardinal Mooney had a duty to take reasonable steps to protect

          plaintiff      a child, from foreseeable harm when he was under their supervision and in their

          care, custody, and control.




                                                               131

                                                       135 of 150
 201908140330                    08/14/2019 08:02:54 AM                                        CIVIL
                                                                                                 201908140330
                                                                                                 INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/14/2019




                   939.     The Diocese and Cardinal Mooney also had a duty to take reasonable steps to

          prevent Brother Walsh from using the tasks, premises, and instrumentalities of his position with

          the defendants to target, groom, and sexually abuse children, including

                   940.     The Diocese and Cardinal Mooney were supervising           and had care, custody,

          and control of        ., when he attended Cardinal Mooney as a student and at other times, during

          which time those defendants had a duty to take reasonable steps to protect him.

                   941.     These circumstances created a special relationship between the Diocese and

          and between Cardinal Mooney and              which imposed on each of those defendants a duty to

          exercise the degree of care of a parent of ordinary prudence in comparable circumstances.

                   942.     The Diocese and Cardinal Mooney breached each of the foregoing duties by failing

          to exercise reasonable care to prevent Brother Walsh from harming                  including sexually

          abusing him.

                   943.     In breaching their duties, including hiring, retaining, and failing to supervise

          Brother Walsh, giving him access to children, entrusting their tasks, premises, and

          instrumentalities to him, failing to train their personnel in the signs of sexual predation and to

          protect children from sexual abuse and other harm, failing to warn            his parents, and other

          parents of the danger of sexual abuse, and failing to create a safe and secure environment for

          and other children who were under their supervision and in their care, custody, and control, the

          Diocese and Cardinal Mooney created a risk that         would be sexually abused by Brother Walsh.

          The Diocese and Cardinal Mooney through their actions and inactions created an environment that

          placed          in danger of unreasonable risks of harm under the circumstances.

                   944.     In breaching their duties, including hiring, retaining, and failing to supervise

          Brother Walsh, giving him access to children, entrusting their tasks, premises, and




                                                               132

                                                       136 of 150
 201908140330                    08/14/2019 08:02:54 AM                                        CIVIL
                                                                                                 201908140330
                                                                                                 INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/14/2019




          instrumentalities to him, failing to train their personnel in the signs of sexual predation and to

          protect children from sexual abuse and other harm, failing to warn             his parents, and other

          parents of the danger of sexual abuse, and failing to create a safe and secure environment for

          and other children who were under their supervision and in their care, custody, and control, the

          Diocese and Cardinal Mooney acted willfully and with conscious disregard for the need to protect

               The Diocese and Cardinal Mooney through their actions and inactions created an environment

          that placed    . in danger of unreasonable risks of harm under the circumstances.

                 945.    It was reasonably foreseeable that defendants’ breach of these duties of care would

          result in the sexual abuse of

                 946.    As a direct and proximate result of the acts and omissions of the Diocese and

          Cardinal Mooney, Brother Walsh groomed and sexually abused                 which has caused           to

          suffer general and special damages as more fully described herein.

          B.      SECOND CAUSE OF ACTION – OUTRAGE AND INTENTIONAL INFLICTION
                                  OF EMOTIONAL DISTRESS

                 947.    Plaintiff        repeats and re-alleges all of his allegations above and below.

                 948.    The Diocese and Cardinal Mooney engaged in reckless, extreme, and outrageous

          conduct by providing Brother Walsh with access to children, including plaintiff                  despite

          knowing that he would likely use his position to groom and to sexually abuse them, including

          Their misconduct was so shocking and outrageous that it exceeds the reasonable bounds of

          decency as measured by what the average member of the community would tolerate and

          demonstrates an utter disregard by them of the consequences that would follow.

                 949.    As a result of this reckless, extreme, and outrageous conduct, Brother Walsh gained

          access to      and sexually abused him.




                                                                133

                                                        137 of 150
 201908140330                    08/14/2019 08:02:54 AM                                   CIVIL
                                                                                            201908140330
                                                                                            INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 08/14/2019




                 950.    The Diocese and Cardinal Mooney knew that this reckless, extreme, and outrageous

          conduct would inflict severe emotional and psychological distress, including personal physical

          injury, on others, and      did in fact suffer severe emotional and psychological distress and

          personal physical injury as a result, including severe mental anguish, humiliation and emotional

          and physical distress.




                                                           134

                                                   138 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            135

                                      139 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            136

                                      140 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            137

                                      141 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            138

                                      142 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            139

                                      143 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            140

                                      144 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            141

                                      145 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            142

                                      146 of 150
 201908140330                    08/14/2019 08:02:54 AM         CIVIL
                                                                  201908140330
                                                                  INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                           RECEIVED NYSCEF: 08/14/2019




                                            143

                                      147 of 150
 201908140330                    08/14/2019 08:02:54 AM                                      CIVIL
                                                                                               201908140330
                                                                                               INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 08/14/2019




                         XXIX. CPLR 1603 – NO APPORTIONMENT OF LIABILITY
                  1007. Pursuant to CPLR 1603, the foregoing causes of action are exempt from the

          operation of CPLR 1601 by reason of one or more of the exemptions provided in CPLR 1602,

          including but not limited to, CPLR 1602(2), CPLR 1602(5), 1602(7) and 1602(11), thus precluding

          defendants from limiting their liability by apportioning some portion of liability to any joint

          tortfeasor.

                                          XXX. PRAYER FOR RELIEF
                  1008. The plaintiffs demand judgment against the defendants named in their causes of

          action, together with compensatory and punitive damages to be determined at trial, and the interest,

          cost and disbursements pursuant to their causes of action, and such other and further relief as the

          Court deems just and proper.

                  1009. The plaintiffs specifically reserve the right to pursue additional causes of action,

          other than those outlined above, that are supported by the facts pleaded or that may be supported

          by other facts learned in discovery.

          Dated: August 14, 2019



                                                             144

                                                     148 of 150
FILED:
  201908140330MONROE COUNTY CLERK 08/14/2019 12:26      AM
                                                08/14/2019                        08:02:54    AM
                                                                                              INDEX NO. E2019007694
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 08/14/2019




                                                    Respectfully                      Yours,



                                                    MARSH                  LAW             FIRM           PLLC




                                                                                                ,
                                                    By
                                                    James                  Marsh

                                                    151        Eas              ost     Road,          Suite     102

                                                    White            Plains,            NY          10601-5210

                                                    Phone:            929-232-3235

                                                    jamesmarsh'd)marsh.law



                                                    Jennifer             Freeman

                                                    151        East       Post          Road,          Suite     102

                                                    White            Plains,            NY          10601-5210

                                                    Phone:            929-232-3128
                                                    jenniferfreem--                             -          h   law




                                                    PFAU              COCHRAN                        VERTETIS          AMALA




                                                    By
                                                    Michael              T.      Pfau

                                                    403        Columbia                  St.

                                                    Suite        500

                                                    Seattle,           WA             98104

                                                    Phone:               206-462-4335

                                                    michael                )ncvalaw.com

                                                    Pro        hac       vice         forthcoming



                                                    Jason        P.      Amala

                                                    403        Columbia                  St.

                                                    Suite        500

                                                    Seattle,           WA             98104
                                       149 of 150
                                                    Phone:               206-462-4339
 201908140330                    08/14/2019 08:02:54 AM           CIVIL
                                                                    201908140330
                                                                    INDEX NO. E2019007694
FILED:     MONROE COUNTY CLERK 08/14/2019        12:26 AM
NYSCEF DOC. NO. 1                                             RECEIVED NYSCEF: 08/14/2019




                                   Anelga Doumanian
                                   403 Columbia St.
                                   Suite 500
                                   Seattle, WA 98104
                                   Phone: 206-451-8260
                                   adoumanian@pcvalaw.com

                                   Attorneys for Plaintiffs




                                                146

                                        150 of 150
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                  INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/27/2020




           NEW YORK STATE SUPREME COURT
           MONROE COUNTY
                                                                            Index No.: _____________/__

                                                                            Date Filed:
                                                 Plaintiff,
                                                                            SUMMONS
           -against-
                                                                            Plaintiff designates Monroe
           BROTHERS OF THE HOLY CROSS,                                      County as the place of trial.

                                                 Defendant.                 The basis of venue is one
                                                                            defendant’s residence.

                                                                            Child Victims Act Proceeding
                                                                            22 NYCRR 202.72


          TO THE ABOVE-NAMED DEFENDANT:

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
          copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance, on the plaintiff’s attorneys within 20 days after the service of this summons, exclusive
          of the day of service (or within 30 days after the service is complete if this summons is not
          personally delivered to you within the State of New York); and in case of your failure to appear or
          answer, judgment will be taken against you by default for the relief demanded in the complaint.

          Dated: July 24, 2020

                                                Respectfully Yours,

                                                MARSH LAW FIRM PLLC



                                                By
                                                     James R. Marsh
                                                     Jennifer Freeman
                                                     Robert Lewis
                                                     jamesmarsh@marsh.law
                                                     jenniferfreeman@marsh.law
                                                     robertlewis@marsh.law
                                                     31 Hudson Yards, 11th Floor
                                                     New York, NY 10001-2170
                                                     Phone: 212-372-3030




                                                       2 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                       INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                              RECEIVED NYSCEF: 08/27/2020




                            PFAU COCHRAN VERTETIS AMALA PLLC



                            By
                                 Vincent T. Nappo
                                 Anelga Doumanian
                                 vnappo@pcvalaw.com
                                 adoumanian@pcvalaw.com
                                 31 Hudson Yards, 11th Floor
                                 New York, NY 10001-2170

                                 Attorneys for Plaintiff




                                            2

                                    3 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                   INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/27/2020




           NEW YORK STATE SUPREME COURT
           MONROE COUNTY
                                                                             Index No.:

                                                                             COMPLAINT
                                                   Plaintiff,

           -against-

           BROTHERS OF THE HOLY CROSS,                                       Child Victims Act Proceeding
                                                                             22 NYCRR 202.72
                                                   Defendant.


                 Plaintiff      by and through his attorneys, the Marsh Law Firm PLLC and Pfau Cochran

          Vertetis Amala PLLC, respectfully alleges for his complaint the following:

                                              I.       INTRODUCTION

                 1.      For decades, the defendant knew or should have known that priests, clergy,

          religious brothers, religious sisters, teachers, school administrators, employees, volunteers, and

          others were using their positions within the Catholic Church to groom and to sexually abuse

          children. Despite that knowledge, the defendant failed to take reasonable steps to protect children

          from being sexually abused and actively concealed the abuse. Based on the defendant’s wrongful

          conduct, a reasonable person could and would conclude that it knowingly and recklessly

          disregarded the abuse of children and chose to protect its reputation and wealth over those who

          deserved protection. The result is not surprising: for decades hundreds, if not thousands, of children

          were sexually abused by Catholic clergy and others who served the Catholic Church, including the

          defendant. The plaintiff in this lawsuit is one of those children who was sexually abused because

          of the defendant’s wrongful conduct.




                                                         4 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                     INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 08/27/2020




           II.      PROCEEDING IN ACCORDANCE WITH CPLR 214-G AND 22 NYCRR 202.72

                 2.        This complaint is filed pursuant to the Child Victims Act (CVA) 2019 Sess. Law

          News of N.Y. Ch. 11 (S. 2440), CPLR 214-G, and 22 NVCRR 202.72. The CVA opened a historic

          one-year one-time window for victims and survivors of childhood sexual abuse in the State of New

          York to pursue lapsed claims. Prior to the passage of the CVA, plaintiff’s claims were time-barred

          the day plaintiff turned 22 years old. The enactment of the CVA allows plaintiff, for the first time

          in plaintiff’s life, to pursue restorative justice in New York State.

                                                      III.     PARTIES

                 3.        Plaintiff      is an adult male who currently resides in Pittsford, New York.

                 4.        While he was a minor, plaintiff         was a victim of one or more criminal sex acts

          in the State of New York, including sexual acts that would constitute a sexual offense as defined

          by the Child Victims Act.

                 5.        Since such criminal violation is the basis for this action, plaintiff    is entitled to

          the protection of Civil Rights Law 50-b and will file a motion asking this Court for permission to

          proceed using a pseudonym.

                 6.        In the alternative, plaintiff      will seek a stipulation from the defendant agreeing

          to enter into a protective order which will ensure that his identity is protected from the public while

          allowing the defendant full access to information necessary for its defense.

                 7.        At all relevant times defendant Brothers of the Holy Cross (“Holy Cross Brothers”)

          was a not-for-profit religious corporation with its principal office in Notre Dame, Indiana, and/or

          Austin, Texas.

                 8.        At all relevant times the Holy Cross Brothers conducted business as “Brothers of

          the Holy Cross,” “Brothers of the Holy Cross, Inc.,” “Congregation of Holy Cross,” “Congregation

          of Holy Cross, United States Province,” “Midwest Province of Brothers,” “Moreau Province,”


                                                                   2

                                                             5 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                     INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 08/27/2020




          “United States Province of Priests and Brothers,” the “Brothers of the Holy Cross,” and the “Holy

          Cross Brothers.”

                  9.     The Holy Cross Brothers is a Catholic religious order whose members, employees,

          and/or agents served various Catholic institutions and families, including Cardinal Mooney High

          School (“Cardinal Mooney”), plaintiff         and his family.

                  10.    At all relevant times Cardinal Mooney was a school located in Rochester, New

          York.

                  11.    The members, employees, and/or agents of the Holy Cross Brothers were generally

          referred to as brothers and priests and the Holy Cross Brothers would receive compensation for

          the services that its agents provided to others, including the services they provided to Cardinal

          Mooney.

                  12.    Brother John Walsh was an agent of the Holy Cross Brothers who served Catholic

          families on behalf of the Holy Cross Brothers, including plaintiff         and his family.

                  13.    During the time Brother John Walsh served the Holy Cross Brothers, he used his

          position as an agent of the Holy Cross Brothers to groom and to sexually abuse plaintiff

                  14.    To the extent that the Holy Cross Brothers was a different entity, corporation, or

          organization during the period of time during which Brother Walsh used his position with the

          defendant at Cardinal Mooney to sexually abuse            , such entity, corporation, or organization is

          hereby on notice that it is intended to be a defendant in this lawsuit and is named in this lawsuit as

          Brothers of the Holy Cross.

                  15.    To the extent the Holy Cross Brothers is a successor to a different entity,

          corporation, or organization that existed during the period of time when Brother Walsh used his

          position with the defendant at Cardinal Mooney to sexually abuse              such predecessor entity,




                                                                3

                                                        6 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                   INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/27/2020




          corporation, or organization is hereby on notice that it is intended to be a defendant in this lawsuit

          and is named in this lawsuit as Brothers of the Holy Cross.

                 16.     All such Holy Cross Brothers-related entities, corporations, or organizations are

          collectively referred to herein as the “Holy Cross Brothers.”

                                                    IV.      VENUE

                 17.     Venue is proper because Monroe is the county in which a substantial part of the

          events or omissions giving rise to plaintiff’s claims occurred.

                 18.     Venue is proper because at all relevant times Cardinal Mooney was located in

          Rochester, New York.

                 19.     Venue is proper because plaintiff

                 20.     The amount of damages sought exceeds the jurisdictional limits of all lower courts

          which would otherwise have jurisdiction.

                                          V.     STATEMENT OF FACTS

                 21.     At all relevant times the Holy Cross Brothers, through its agents, managed,

          maintained, operated, and controlled Cardinal Mooney, and held out to the public its agents as

          those who managed, maintained, operated, and controlled Cardinal Mooney.

                 22.     At all relevant times the Holy Cross Brothers held itself out to the public as the

          owner and/or operator of Cardinal Mooney.

                 23.     At all relevant times the Holy Cross Brothers provided Cardinal Mooney with some

          of its agents to provide services at Cardinal Mooney.

                 24.     At all relevant times the Holy Cross Brothers were responsible for and did the

          staffing and hiring at Cardinal Mooney.

                 25.     At all relevant times the Holy Cross Brothers were responsible for and did the

          recruitment and staffing of volunteers at Cardinal Mooney.


                                                                4

                                                          7 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                 INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/27/2020




                 26.     At all relevant times the Holy Cross Brothers materially benefited from the

          operation of Cardinal Mooney, including the services of Brother Walsh and the services of those

          who managed and supervised Brother Walsh.

                 27.     At all relevant times Brother Walsh was an agent of the Holy Cross Brothers at

          Cardinal Mooney.

                 28.     At all relevant times Brother Walsh acted as an agent of the Holy Cross Brothers.

                 29.     At all relevant times Brother Walsh was acting in the course and scope of his agency

          with the Holy Cross Brothers.

                 30.     At all relevant times Brother Walsh was an agent of the Holy Cross Brothers that it

          assigned to Cardinal Mooney and/or that it allowed to serve at Cardinal Mooney.

                 31.     The agents of the Holy Cross Brothers who provided services to Cardinal Mooney,

          including Brother John Walsh and those who managed and supervised him, were subject to the

          authority and control of the Holy Cross Brothers.

                 32.     At all relevant times Brother Walsh had an office on the premises of Cardinal

          Mooney.

                 33.     When plaintiff      was a minor, he was a member of Cardinal Mooney, including

          when he was a student.

                 34.     The Holy Cross Brothers, through its agents, servants, and employees, held Brother

          Walsh out to the public, to      and to his parents, as its agent and/or employee.

                 35.     The Holy Cross Brothers, through its agents, servants, and employees, held Brother

          Walsh out to the public, to     and to his parents, as having been vetted, screened, and approved

          by the defendant.




                                                              5

                                                      8 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                   INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/27/2020




                 36.            and his parents reasonably relied upon the acts and representations of the Holy

          Cross Brothers, through its agents, servants, and employees, and reasonably believed that Brother

          Walsh was an agent and/or employee of the defendant who was vetted, screened, and approved by

          the defendant.

                 37.            and his parents trusted Brother Walsh because the Holy Cross Brothers held

          him out as someone who was safe and could be trusted with the supervision, care, custody, and

          control of

                 38.            and his parents believed that the Holy Cross Brothers would exercise such care

          as would a parent of ordinary prudence in comparable circumstances when the defendant assumed

          supervision, care, custody, and control of

                 39.       When        was a minor, Brother Walsh used his position with the defendant to

          sexually abuse him.

                 40.            was sexually abused by Brother Walsh when he was approximately 14 to 16

          years old.

                 41.       Based on the representations of the Holy Cross Brothers that Brother Walsh was

          safe and trustworthy         and his parents allowed       to be under the supervision of, and in the

          care, custody, and control of, the Holy Cross Brothers, including during the times when          was

          sexually abused by Brother Walsh.

                 42.       Based on the representations of the Holy Cross Brothers that Brother Walsh was

          safe and trustworthy,        and his parents allowed       to be under the supervision of, and in the

          care, custody, and control of, Brother Walsh, including during the times when          was sexually

          abused by Brother Walsh.




                                                                 6

                                                        9 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                    INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/27/2020




                  43.       Neither      nor his parents would have allowed him to be under the supervision

          of, or in the care, custody, or control of, the Holy Cross Brothers or Brother Walsh if the Holy

          Cross Brothers had disclosed to         or his parents that Brother Walsh was not safe and was not

          trustworthy, and that he in fact posed a danger to        in that Brother Walsh was likely to sexually

          abuse

                  44.       No parent of ordinary prudence in comparable circumstances would have allowed

               to be under the supervision of, or in the care, custody, or control of, the Holy Cross Brothers

          or Brother Walsh if the Holy Cross Brothers had disclosed to         or his parents that Brother Walsh

          was not safe and was not trustworthy, and that he in fact posed a danger to           in that Brother

          Walsh was likely to sexually abuse him.

                  45.       From approximately 1983 through approximately 1985, Brother Walsh exploited

          the trust and authority vested in him by the defendant by grooming            to gain his trust and to

          obtain control over him as part of Brother Walsh’s plan to sexually molest and abuse              and

          other children.

                  46.       Brother Walsh used his position of trust and authority as an employee and/or agent

          of the Holy Cross Brothers to groom            and to sexually abuse him multiple times, including

          when          was under the supervision of, and in the care, custody, or control of, the Holy Cross

          Brothers and Brother Walsh.

                  47.       The sexual abuse of      by Brother Walsh occurred at Cardinal Mooney and other

          locations, including in Brother Walsh's office.

                  48.       Brother Walsh’s sexual abuse of     occurred during activities that were sponsored

          by, or were a direct result of activities sponsored by, the Holy Cross Brothers, including during

          school activities. During such activities the defendant had care, custody, or control of




                                                                7

                                                        10 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                    INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/27/2020




                 49.     At all relevant times the defendant, through its agents, servants, and employees,

          knew or should have known that Brother Walsh was a known sexual abuser of children.

                 50.     At all relevant times it was reasonably foreseeable to the defendant, through its

          agents, servants, and employees, that Brother Walsh’s sexual abuse of children would likely result

          in injury to others, including the sexual abuse of        and other children by Brother Walsh.

                 51.     At certain times between 1983 and 1985, the defendant, through its agents, servants,

          and employees knew or should have known that Brother Walsh was sexually abusing                    and

          other children at Cardinal Mooney and elsewhere.

                 52.     The defendant, through its agents, servants, and employees, knew or should have

          known that the sexual abuse by Brother Walsh of            was ongoing.

                 53.     The defendant, through its agents, servants, and employees, knew or should have

          known before and during Brother Walsh’s sexual abuse of                that priests, clergy, religious

          brothers, religious sisters, teachers, school administrators, employees, volunteers, and/or other

          persons serving the Catholic Church, including individuals who served the Holy Cross Brothers,

          had used their positions to groom and to sexually abuse children.

                 54.     The defendant, through its agents, servants, and employees, knew or should have

          known before and during Brother Walsh’s sexual abuse of            that such priests, clergy, religious

          brothers, religious sisters, teachers, school administrators, employees, volunteers, and/or other

          persons could not be “cured” through treatment or counseling.

                 55.     The defendant, through its agents, servants, and employees, concealed the sexual

          abuse of children by Brother Walsh in order to conceal its own bad acts in failing to protect children

          from him, to protect its reputation, and to prevent victims of such sexual abuse by him from coming




                                                                8

                                                       11 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                   INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/27/2020




          forward during the extremely limited statute of limitations prior to the enactment of the CVA,

          despite knowing that Brother Walsh would continue to molest children.

                 56.        The defendant, through its agents, servants, and employees, consciously and

          recklessly disregarded its knowledge that Brother Walsh would use his position with the defendant

          to sexually abuse children, including

                 57.        The defendant, through its agents, servants, and employees, disregarded its

          knowledge that Brother Walsh would use his position with the defendant to sexually abuse

          children, including

                 58.        The defendant, through its agents, servants, and employees, acted in concert with

          Brother Walsh and others to conceal the danger that Brother Walsh posed to children, including

               so that Brother Walsh could continue serving the defendant and others despite its knowledge

          of that danger.

                 59.        The defendant, through its agents, servants, and employees, knew that its negligent,

          reckless, and outrageous conduct would inflict severe emotional and psychological distress, as

          well as personal physical injury, on others, including             and he did in fact suffer severe

          emotional and psychological distress and personal physical injury as a result of its wrongful

          conduct.

                 60.        The defendant, through its agents, servants, and employees, concealed the sexual

          abuse of children in order to conceal its own bad acts in failing to protect children from being

          abused, to protect its reputation, and to prevent victims of such sexual abuse from coming forward

          during the extremely limited statute of limitations prior to the enactment of the CVA, despite

          knowing that those priests and other persons would continue to molest children.




                                                                 9

                                                         12 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                   INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/27/2020




                 61.     By reason of the wrongful acts of the defendant as detailed herein,         sustained

          physical and psychological injuries, including but not limited to, severe emotional and

          psychological distress, humiliation, fright, dissociation, anger, depression, anxiety, family turmoil

          and loss of faith, a severe shock to his nervous system, physical pain and mental anguish, and

          emotional and psychological damage, and, upon information and belief, some or all of these

          injuries are of a permanent and lasting nature, and        has and/or will become obligated to expend

          sums of money for treatment.

                                            VI.      CAUSES OF ACTION

                              A.      FIRST CAUSE OF ACTION – NEGLIGENCE

                 62.     Plaintiff      repeats and re-alleges all of his allegations above and below.

                 63.     The defendant had a duty to take reasonable steps to protect plaintiff      ., a child,

          from foreseeable harm when he was under its supervision and in its care, custody, and control,

          including when Brother Walsh sexually abused him.

                 64.     The defendant also had a duty to take reasonable steps to prevent Brother Walsh

          from using the tasks, premises, and instrumentalities of his position with the defendant to target,

          groom, and sexually abuse children, including

                 65.     These circumstances created a special relationship between the defendant and

          that imposed on the defendant a duty to exercise the degree of care of a parent of ordinary prudence

          in comparable circumstances.

                 66.     The defendant breached the foregoing duties by failing to exercise reasonable care

          to prevent Brother Walsh from using his position with the defendant to sexually abuse          when

          he was in its care, custody, or control.

                 67.     In breaching its duties, including hiring, retaining, and failing to supervise Brother

          Walsh, giving him access to children, entrusting its tasks, premises, and instrumentalities to him,


                                                                10

                                                       13 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                    INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 08/27/2020




          failing to train its personnel in the signs of sexual predation and to protect children from sexual

          abuse and other harm, failing to warn          his parents, and other parents of the danger of sexual

          abuse, and failing to create a safe and secure environment for           nd other children who were

          under its supervision and in its care, custody, and control, the defendant created a risk that

          would be sexually abused by Brother Walsh. The defendant through its actions and inactions

          created an environment that placed            in danger of unreasonable risks of harm under the

          circumstances.

                 68.       In breaching its duties, including hiring, retaining, and failing to supervise Brother

          Walsh, giving him access to children, entrusting its tasks, premises, and instrumentalities to him,

          failing to train its personnel in the signs of sexual predation and to protect children from sexual

          abuse and other harm, failing to warn          his parents, and other parents of the danger of sexual

          abuse, and failing to create a safe and secure environment for          and other children who were

          under its supervision and in its care, custody, and control, the defendant acted willfully and with

          conscious disregard for the need to protect          The defendant through its actions and inactions

          created an environment that placed            in danger of unreasonable risks of harm under the

          circumstances.

                 69.       It was reasonably foreseeable that the defendant’s breach of these duties of care

          would result in the sexual abuse of

                 70.       As a direct and proximate result of the acts and omissions of the defendant, Brother

          Walsh groomed and sexually abused              which has caused         to suffer general and special

          damages as more fully described herein.

          B.     SECOND CAUSE OF ACTION – OUTRAGE AND INTENTIONAL INFLICTION
                                 OF EMOTIONAL DISTRESS

                 71.       Plaintiff      epeats and re-alleges all of his allegations above and below.



                                                                11

                                                        14 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                  INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/27/2020




                  72.     The defendant engaged in reckless, extreme, and outrageous conduct by providing

          Brother Walsh with access to children, including plaintiff          despite knowing that he would

          likely use his position to groom and to sexually abuse them, including              The defendant’s

          misconduct was so shocking and outrageous that it exceeds the reasonable bounds of decency as

          measured by what the average member of the community would tolerate and demonstrates an utter

          disregard by the defendant of the consequences that would follow.

                  73.     As a result of this reckless, extreme, and outrageous conduct, Brother Walsh gained

          access to      and sexually abused him.

                  74.     The defendant knew that this reckless, extreme, and outrageous conduct would

          inflict severe emotional and psychological distress, including personal physical injury, on others,

          and       did in fact suffer severe emotional and psychological distress and personal physical injury

          as a result, including severe mental anguish, humiliation and emotional and physical distress.

                          VII.    CPLR 1603 – NO APPORTIONMENT OF LIABILITY

                  75.     Pursuant to CPLR 1603, the foregoing causes of action are exempt from the

          operation of CPLR 1601 by reason of one or more of the exemptions provided in CPLR 1602,

          including but not limited to, CPLR 1602(2), CPLR 1602(5), 1602(7) and 1602(11), thus precluding

          the defendant from limiting its liability by apportioning some portion of liability to any joint

          tortfeasor.

                                           VIII. PRAYER FOR RELIEF

                  76.     Plaintiff      demands judgment against the defendant named in his causes of

          action, together with compensatory and punitive damages to be determined at trial, and the interest,

          cost and disbursements pursuant to his causes of action, and such other and further relief as the

          Court deems just and proper.




                                                               12

                                                       15 of 16
FILED: MONROE COUNTY CLERK 08/27/2020 09:46 PM                                                  INDEX NO. E2020006594
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 08/27/2020




                 77.     Plaintiff specifically reserves the right to pursue additional causes of action, other

          than those outlined above, that are supported by the facts pleaded or that may be supported by

          other facts learned in discovery.

          Dated: July 24, 2020


                                                MARSH LAW FIRM PLLC



                                                By
                                                     James R. Marsh
                                                     Jennifer Freeman
                                                     Robert Lewis
                                                     jamesmarsh@marsh.law
                                                     jenniferfreeman@marsh.law
                                                     robertlewis@marsh.law
                                                     31 Hudson Yards, 11th Floor
                                                     New York, NY 10001-2170
                                                     Phone: 212-372-3030


                                                PFAU COCHRAN VERTETIS AMALA PLLC



                                                By
                                                     Vincent T. Nappo
                                                     vnappo@pcvalaw.com
                                                     Anelga Doumanian
                                                     adoumanian@pcvalaw.com
                                                     31 Hudson Yards, 11th Floor
                                                     New York, NY 10001-2170

                                                     Attorneys for Plaintiff




                                                               13

                                                       16 of 16
